Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 21, 2015

The Court of Appeals hereby passes the following order:

A15A2112. ROSA MINER v. WILLIE LATIMORE.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Rosa Miner appealed to the superior court, which also
ruled in favor of the plaintiff. Miner then filed this direct appeal. We lack
jurisdiction for two reasons.
      First, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” (Punctuation omitted.) Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003); see also OCGA § 5-6-35 (a) (1). Because Miner did not
follow the proper procedure for requesting appellate review in this case, we lack
jurisdiction over this appeal.
      Second, this appeal is untimely. Although a notice of appeal generally may be
filed within 30 days of entry of the order sought to be appealed, appeals from
judgments in dispossessory actions must be filed within 7 days of the date the
judgment was entered. See OCGA § 44-7-56; Radio Sandy Springs, Inc. v. Allen
Road Joint Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011). Miner,
however, filed the notice of appeal in this case 21 days after the superior court’s order
was entered. For these reasons, this appeal is hereby DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
                                     07/21/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.